UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement. ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). ☐ Definitive Proxy Statement. ☒ Definitive Additional Materials. ☐ Soliciting material under Rule 14a-12. MARTEN TRANSPORT, LTD. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Appendix MARTEN TRANSPORT, LTD. 2 Table of Contents Page 1. Purpose of Plan 1 2. Definitions 1 3. Plan Administration 6 4. Shares Available for Issuance 7 5. Participation 9 6. Options 10 7. Stock Appreciation Rights 12 8. Restricted Stock Awards and Restricted Stock Units 13 9. Performance Awards 14 10. Stock Bonuses 15 11. Other Stock-Based Awards 15 12. Dividend Equivalents 16 13. Performance Measures 16 14. Effect of Termination of Employment or Other Service 19 15. Payment of Withholding Taxes 22 16. Change in Control 22 17. Rights of Eligible Recipients and Participants; Transferability 25 18. Securities Law and Other Restrictions 26 19. Deferred Compensation; Compliance with Section 409A 26 20. Amendment, Modification and Termination 27 21. Effective Date and Duration of the Plan 28 22. Miscellaneous 28 i MARTEN TRANSPORT, LTD. 2 1.
